Citation Nr: 1019679	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis, multiple 
joints.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to January 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he should be service-connected for 
arthritis.  Based on the medical evidence, the Board finds 
that the issue can be broadly interpreted to include service 
connection for rheumatoid arthritis and osteoarthritis, or 
service connection for a disability involving the joints.  

Service treatment records show that neither arthritis, nor 
any chronic joint disability, was diagnosed in service.  The 
Veteran was treated in service for complaints of joint pain 
on three separate occasions in service.  First, in November 
1983, he complained of stiffness and tenderness in his neck 
with no known injury.  The clinical assessment was strain to 
neck.  In August 1984, the Veteran reported a two-day history 
of pain in his right great toe with no prior history or 
previous injury.  The assessment was great toe pain, right 
foot.  In December 1984, the Veteran sought treatment for 
multiple problems, including foot and leg (left hamstring and 
left knee) pain.  A physical examination revealed normal 
findings.  The Veteran declined an examination for separation 
purposes prior to discharge.

Post-service VA outpatient treatment records show complaints 
of low back pain beginning in May 1986 and July 1986, which 
were diagnosed as mechanical low back pain.  Lumbar spine X-
rays in May 1986 and July 1986 were negative.  In April 1988, 
the Veteran complained of low back pain and knee pain.  
Objectively, the Veteran's knees were normal and no diagnosis 
was given.  A June 1991 treatment record shows the Veteran 
complained of right-sided neck pain, a reported that he had 
done a lot of lifting recently.  The diagnosis was muscle 
strain.  A February 1992 treatment report shows a complaint 
of generalized arthralgia (back, foot, and elbow pain).  On 
physical examination, there was no sign of inflammation in 
the joints.  A follow-up note dated in July 1992 shows 
similar complaints and a finding of questionable early 
rheumatoid arthritis.  A July 1992 laboratory test resulted 
in a positive rheumatoid factor (RF).  A treatment note dated 
in September 1992 shows the Veteran complained of back pain.  
The clinical assessment was arthralgias, with questionable 
early rheumatoid arthritis vs. degenerative joint disease.

VA outpatient treatment records from March 2002 to February 
2007 show intermittent complaints of pain in the knees, feet, 
hands, shoulders, and back - diagnosed as arthralgias with an 
elevated rheumatoid factor.  One clinical assessment in a 
December 2002 treatment note was "generalized arthralgia 
that may be related to rheumatoid arthritis."  An 
antinuclear Antibody (ANA) factor test conducted in May 2003 
was negative.  VA treatment records added to the claims file 
since the date the Veteran filed his current claim of service 
connection for arthritis, continue to reflect findings of 
arthralgias of unknown etiology, with an elevated rheumatoid 
factor.  The last treatment record is dated in February 2007 
and indicates that the Veteran was scheduled for upcoming 
tests of his rheumatoid factor, sedimentation rate, CBC and 
meta three.  

The Board notes that the results of the February 2007 
clinical studies are not of record, and could potentially 
reveal a confirmed diagnosis of rheumatoid arthritis which 
would be relevant to the Veteran's claim.  Therefore, on 
remand, the RO should obtain the Veteran's VA treatment 
records dated from February 2007 to the present, which are 
located at the Huntsville, Alabama VA Outpatient Clinic.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of joint pain 
symptomatology can satisfy the requirement for evidence that 
a claimed disability may be related to service.  McLendon, 20 
Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  In light of the evidence of joint issues in service 
(variously diagnosed) and the evidence of continued joint 
issues, along with findings of an elevated rheumatoid factor 
for many years, the appeal should be remanded for a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
VA treatment records dated from 
February 2007 to the present, located 
at the Huntsville, Alabama VA 
Outpatient Clinic.  

2.  After any additional VA outpatient 
treatment records are obtained and 
associated with the claims file, the 
Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current arthritis or 
other chronic joint disability that may 
be present.  The claims folder must be 
made available to the examiner, and the 
examiner must indicate that review of 
the claims file has occurred.  All 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify any and all chronic 
joint disabilities currently present.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current arthritis 
or other chronic joint disability is 
etiologically related to the Veteran's 
active service.  The examiner should 
comment on the findings of the elevated 
rheumatoid factor in regards the 
Veteran's joint complaints over the 
years.

3.  After conducting any additional 
indicated development, readjudicate the 
Veteran's claim.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


